DETAILED ACTION
Claims 13-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated August 26, 2022 has been entered.  Claims 13 and 16 have been amended.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hertschuh et al., US PG Pub 2015/0294386 A1 (hereafter “Hertschuh”), previously cited, in view of Burazin et al., US PG Pub 2009/0157472 A1 (hereafter “Burazin”).

	Regarding claim 13, Hertschuh teaches a method, comprising: 
providing executable instructions from a non-transitory computer-readable storage medium to a processor of a server causing the processor to perform operations comprising:
configuring a natural language voice session with a context comprising preferences of a user, a current location of the user within the store relative to an aisle within the store, a counter within the store, a department within the store, and entrance of the store, or an exit of the store, store information for the store, and a transaction history for transactions of the user (¶¶0012-0015, 0019, and 0030); 
initiating the natural language voice session using the context with the user through a microphone of a user-operated device (¶0023); 
migrating portions of the natural language voice session to different devices within the store as the user moves around the store based on the tracking (¶¶0010 and 0025-0030); and 
processing actions on behalf of the user based on voice input provided by the user during the natural language voice session (¶¶0022-0028).

Hertschuh does not teach a preferred spoken language of the user, distributed microphones distributed throughout the store or tracking the user via images captured by cameras throughout the store as the user moves within the store from the current location to other locations of the store, wherein tracking further includes tracking the user through sensors located through the store using a mobile application of the mobile device of the user. Burazin teaches a personalized retail information delivery method including the known techniques of a preferred spoken language of the user (¶¶0043-0062), distributed microphones distributed throughout the store (¶0039) and tracking the user via images captured by cameras throughout the store as the user moves within the store from the current location to other locations of the store, wherein tracking further includes tracking the user through sensors located through the store using a mobile application of the mobile device of the user (¶¶0038 and 0081-0088). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hertschuh, to include microphones and cameras throughout the store to track the user as taught by Burazin in order to “address the needs of the shopper, rather than the needs of only the manufacturer, retailer, advertiser, or other information purveyor,” as suggested by Burazin (¶0002).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burazin, the results of the combination were predictable.

Regarding claim 14, Hertschuh in view of Burazin teaches the method of claim 13, wherein initiating further includes initiating the natural language voice session based on observed behaviors of the user within the store and without a request being made by the user for assistance (Hertschuh ¶¶0023-0024).

Regarding claim 15, Hertschuh in view of Burazin teaches the method of claim 13, wherein initiating further includes initiating the natural language voice session based on a detected wake-up word or phrase detected at a microphone of one of the different devices or a user-device microphone of a user-operated device (Hertschuh ¶0022).

Regarding claim 16, Hertschuh in view of Burazin teaches the method of claim 13, wherein tracking further includes tracking the other locations of the user within the store relative to each of the different devices (Hertschuh ¶¶0018-0019).

Regarding claim 17, Hertschuh in view of Burazin teaches the method of claim 13, wherein migrating further includes directing specific voice-based responses being provided to the user during the natural language voice session to a user-operated device based on a security level associated with the responses (Hertschuh ¶¶0012, 0023-0026, and 0029).

Regarding claim 18, Hertschuh in view of Burazin teaches the method of claim 17, wherein directing further includes providing text responses as text sent to the user-operated device that is not communicated as voice during the natural language voice session based on the security level (Hertschuh ¶¶0012 and 0027-0028).

Response to Arguments
Applicant’s arguments, see Remarks p. 7, filed 8/26/2022, with respect to the §101 rejection have been fully considered and are persuasive.  The §101 rejection of claims 13-18 has been withdrawn. 
Applicant’s arguments with respect to the prior art has been considered but are moot because the arguments do not apply to the combination of references used in the current rejection. As shown above, Burazin teaches the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elder, US PG Pub 2005/0043940 A1, teaches preparing a data source for a natural language query.
Borom et al., US PG Pub 2009/0240518 A1, teaches enhanced shopping and merchandising methodology.
Non-patent literature Paton, Elizabeth teaches imagining the retail store of the future.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625